Title: VII. Naval Committee to Dudley Saltonstall, 27 November 1775
From: Adams, John,Hopkins, Stephen,Gadsden, Christopher,Deane, Silas,Hewes, Joseph,Continental Congress, Naval Committee
To: Saltonstall, Dudley


      
       Philadelphia Nov. 27th. 1775
       Sir
      
      The Congress are now preparing two Ships and two Brigantines to be fitted out as soon as possible to cruise against our common enemy. They have thought of you as a proper person to take the command of one of those ships as Captain. If you enter into this service, which we take to be the service of your country, you will give us the earliest information and repair to Philadelphia as soon as your affairs will possibly admit, and bring with you as many officers and seamen as you can procure at New London and between that place and Philadelphia. Those who may not be able to come with you, leave proper persons to encourage and conduct along after you.
      If money should be necessary for the performance of this service  you may draw on Mr. Eleazur Miller Merchant in New York who has money in his hands for that purpose.
      In a day or two after you receive this, you will receive by the Messrs. Mumfords the Conditions and encouragement offered to the Seamen. We are, Sir, Your humble servant
      
       Signed by Order of Comme.
       Step. Hopkins
       Christ. Gadsden
       John Adams
       Joseph Hewes
       Silas Deane
      
     